Citation Nr: 1201451	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-08 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for skin cancer of the nose and ears.

2.  Entitlement to service connection for skin cancer of the nose and ears.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954. 

This appeal initially came before the Board of Veterans' Appeals (Board) from RO rating decisions issued in February 2009 and July 2009. 

The RO certified this appeal to the Board in February 2011.  In October 2011, more than 90 days later, the Veteran submitted additional medical evidence.  However, he waived his right to have the RO initially consider this evidence in an October 2011 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at an October 2011 Travel Board hearing. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for skin cancer of the nose and ears is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for skin cancer was previously denied in a rating decision that was dated in August 2006.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision. 
2.  The evidence received since the August 2006 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for skin cancer of the nose and ears. 


CONCLUSIONS OF LAW

1.  The RO's rating decision in August 2006 denying service connection for skin cancer is final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 20.302 , 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim of service connection for skin cancer of the nose and ears.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156  (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's application to reopen his claim for service connection for skin cancer of the nose and ears is required at this time. 

New and Material Evidence

In an August 2006 rating decision, the RO denied service connection for the Veteran's claimed skin cancer because there was no evidence that the Veteran sustained any skin problems during his active military service or within one year of his military discharge.  Additionally, there was no medical evidence suggesting that the Veteran's current skin disorder was caused by or related to his active military service.  The Veteran did not timely file a Notice of Disagreement with this decision, and thus the rating decision became final.  The Board must first ascertain in this case whether new and material evidence has been received. 
A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of the "new and material" analysis, the credibility of the evidence, including the Veteran's testimony, is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

At the Veteran's Board hearing in October 2011, the Veteran testified that he was exposed to hazardous materials while performing his duties as a truck driver in the active duty.  The Veteran also testified that he currently has skin cancer of his nose and ears, which are due to this in-service exposure. 

The Veteran also submitted private treatment records, which document that as early as September 1976, he was being treated for his current skin disorder.  At his Board hearing, the Veteran testified that he was treated for this disorder immediately following his military discharge, but he was unable to obtain these earlier dated records.  

All of this evidence is new because it was not of record at the time of the prior denial of the Veteran's claim.  It is material because, taken together, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for skin cancer of his nose and ears.  As previously mentioned, for purposes of the "new and material" analysis, the credibility of the evidence, including the Veteran's testimony, is presumed.  Justus, 3 Vet. App. at 512-13.  Thus, in consideration of Shade and Justus, the Board finds the new evidence is sufficient to reopen the previously denied claim.  


ORDER

New and material evidence having been received, the claim for service connection for skin cancer of the nose and ears is reopened.  The appeal is allowed to this extent only.


REMAND

As the Veteran's claim for service connection for his skin cancer of the nose and ears has been reopened, the Board finds that additional development is required.  At the Veteran's Board hearing in October 2011, the Veteran testified that he was exposed to hazardous materials while performing his duties as a truck driver in the active duty.  The Veteran also testified that he currently has skin cancer of his nose and ears, which are due to this in-service exposure.  The Veteran also submitted private treatment records, which document that as early as September 1976, he was being treated for his current skin disorder.  At his Board hearing, the Veteran testified that he was treated for this disorder immediately following his military discharge, but he was unable to obtain these earlier dated records.  To date, the Veteran has not been afforded a VA examination for this claim.  Thus, this evidence, when taken together, satisfies the low standard for a VA examination that is set forth in McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 

Additionally, the Veteran's DD-214 Form is not currently contained in the claims file.  This document may contain additional pertinent information regarding the Veteran's active military service.  Upon remand, this document should be obtained and associated with the claims file.

Finally, upon remand, all recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's DD-214 Form. 

If the Form cannot be located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain and associate all recent VA and private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  The Veteran should then be afforded a VA examination to determine the nature and etiology of any skin cancer that the Veteran currently has.  The examiner should provide an opinion as to whether the Veteran's skin cancer, if any, is of a type that is consistent with his report of his in-service exposure to hazerdous materials.  If so, then the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's skin cancer resulted from his active military service.  The examiner should fully set forth the rationale for his or her conclusions in the report of examination. 

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


